437 F.2d 1320
Geno Henry BARBER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30785 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 4, 1971.
Rehearing Denied May 20, 1971.

Appeal from United States District Court, Middle District of Georgia; William A. Bootle, Chief Judge.
Glenn Zell, Atlanta, Ga., for petitioner-appellant.
William J. Schloth, U. S. Atty., D. L. Rampey, Jr., Asst. U. S. Atty., Macon, Ga., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966